Name: Commission Regulation (EEC) No 1961/93 of 20 July 1993 opening a standing invitation to tender for the export of 100 000 tonnes of maize held by the French intervention agency
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  trade;  Europe;  tariff policy
 Date Published: nan

 21 . 7. 93 Official Journal of the European Communities No L 177/15 COMMISSION REGULATION (EEC) No 1961/93 of 20 July 1993 opening a standing invitation to tender for the export of 100 000 tonnes of maize held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1836/82 (2), as last amended by Regulation (EEC) No 966/93 (3), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 8 July 1993 France notified the Commission that it wished to put up for sale for export 100 000 tonnes of maize held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 1 00 000 tonnes of maize held by it. Article 2 1 . The invitation to tender shall cover a maximum of 100 000 tonnes of maize to be exported to all countries of zones I, III (b), VIII (a), and to Cuba and to Hungary. 2. The regions in which the 100 000 tonnes of maize are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until 30 September 1993 . Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 (4). Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1836/82 the time limit for submission of tenders under the first partial invitation to tender shall expire on 28 July 1993 at 11 a.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 11 a.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 25 August 1993. 4. The tenders shall be lodged with the French intervention agency. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II to this Regulation, to the telex or telefax numbers in Annex III . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1993 . For the Commission Rene STEICHEN , Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 98 , 24. 4. 1993, p. 25. (4) OJ No L 331 , 2. 12. 1988 , p. 1 . No L 177/16 Official Journal of the European Communities 21 . 7. 93 ANNEX I (tonnes) Place of storage Quantity Amiens 5 000 Bordeaux 20 000 Clermont-Ferrand 5 000 Dijon 10 000 Lyon 10 000 Nantes 10 000 Orleans 20 000 Poitiers 10 000 Toulouse 10 000 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of maize held by the French intervention agency (Regulation (EEC) No 1961 /93) 1 |2j3| 4| 5| 6[7 Tender Consignment Quantity No No (tonnes) Offer price (ECU/tonne) 0 Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are [DG VI-C-1 (Attention : Messrs Thibault and Brus)] :  telex :  telefax : 22037 AGREC B 22070 AGREC B (Greek characters)  295 01 32  296 10 97  795 75 1 5